                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


CARIBBEAN UTILITIES COMPANY, LTD.                                                PLAINTIFF


VS.                                                 CIVIL ACTION NO. 2:17-CV-179-KS-MTP


HOWARD INDUSTRIES, INC.                                                          DEFENDANT


                                              ORDER

       The Pretrial/Settlement Conference that began November 14, 2019, at 9:00 a.m.

continued to 5:00 p.m. and recessed to continue at 9:00 a.m. December 4, 2019, in Courtroom 1,

Colmer Federal Building, 701 N. Main Street, Hattiesburg, Mississippi. The parties are reminded

that the Pretrial Conference Notice requires representatives of all parties with complete

settlement authority to be personally present at the conference.

       Insurance carriers with potential coverage are included as necessary parties and a

representative of each insurer with full settlement authority shall attend the continuation of this

conference.

       SO ORDERED this the __15th__ day of November, 2019.



                                              _____s/Keith Starrett_______________
                                               UNITED STATES DISTRICT JUDGE
